DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 19 April 2021. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 11-20 are withdrawn, and claim 1 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application No. 16/008,932 filed on 14 June 2018, which claims benefit to U.S. Provisional Application No. 62/669,111 filed on 9 May 2018. 

An IDS was received on 11 October 2019. All references were considered at the time of the pre-interview first Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 412 and 520.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and correspondingly its dependents) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
The independent claim(s) lay(s) claim to the broad idea of “determining a script”. The independent claim(s) do not limit these operations to any particular methodology. The specification provides only that determining scripts can comprise “selecting an existing script written in advance” or can be “a dynamic operation”. Instant specification at 0053. However, the specification does not describe how a script is actually determined. Given that a script could be determined (i.e. decided upon) in an infinite number of ways and the specification does not describe how the applicant does their determination, one of ordinary skill in the art would not have been on notice of what the applicant claimed to have invented, and been in possession of. See MPEP 2161.01; LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The dependent claims do not cure this deficiency.
The independent claim(s) lay(s) claim to the broad idea of “determining a set of temporary objects based at least in part on execution of the script”. The independent claim(s) do not limit these operations to any particular manner of determining. The specification provides no examples of how this determining is performed, but merely reiterates the broad claim language. See 0056. Given that a set of temporary objects could be determined in an infinite number of ways and the specification does not describe how the applicant does their determination, one of ordinary skill in the art would not have been on notice of what the applicant claimed to have invented, and been in possession of. See MPEP 2161.01; LizardTech v. Earth Resource Mapping, Inc.
The independent claim(s) lay(s) claim to the broad idea of “determining a set of data platform objects based at least in part on execution of the script”. The independent claim(s) do not limit these operations to any particular manner of determining. The specification provides no examples of how this determining is performed, but merely reiterates the broad claim language. See 0057. Given that a set of data platform objects could be determined in an infinite number of ways and the specification does not describe how the applicant does their determination, one of ordinary skill in the art would not have been on notice of what the applicant claimed to have invented, and been in possession of. See MPEP 2161.01; LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The dependent claims do not cure this deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (and correspondingly its dependents) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, “execution of the script”, as the claim describes steps that occur based in part on that execution occurring though no such execution is claimed. 
Claim 10 recites the limitation "the promotions".  There is insufficient antecedent basis for this limitation in the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165